DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 2/4/2021.  Claims 1-4 and 7 remain pending.  This action is Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10,697,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7 of the instant application are seen to be encompassed by claims 12-18 of the ‘561 patent.
Claims 12 and 15 of the ‘561 patent recite the features of claim 1 of the instant application, including the body having a plurality of first and second openings (inlet and outlet apertures) connected by a passage (flow path, intermediate section) having radially and longitudinally extending portions (perpendicular and parallel) and first and second sections (top and bottom ends) with an arcuate portion (curved portion) interconnecting longitudinal portions (vertical portions, claim 15).
Claim 12 of the ‘561 additionally recites that a majority of each of the flow paths extends in a direction substantially parallel to the longitudinal direction.
Claim 1 of the instant application is seen to be encompassed by at least claims 12 and 15 of the ‘561 patent as claims 12 and 15 of the ‘561 patent recite features found in claim 1 of the instant 
Claims 2-4 and 7 are similarly encompassed by claims 12-18 of the ‘561 patent.

Response to Arguments
Applicant’s arguments, see page 5, the second full paragraph, filed 2/4/2021, with respect to the previous rejection of claim 6 (now incorporated into claim 1) have been fully considered and are persuasive.  The 102 and/or 103 rejections of claim 1 have been withdrawn.  

Allowable Subject Matter
Claims 1-4 and 7 would be allowable if the double-patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  as stated above, the applicant’s arguments on page 5 of the response have been found persuasive.  It is further noted that it would not be obvious to one having ordinary skill in the art to modify the portions such as 240 or 260 of Bittner (U.S. 7,069,950) to have an arcuate portion as these portions (240 and/or 260) of Bittner already function properly and as intended to reduce pressure through the fluid passages.  The additional of arcuate portions could negatively affect the structure and fluid passages as the more complex shapes of arcuate portions are introduced.  Goulet et al. (U.S. 2008/0210326) shows what appears to be a fluid passage with an arcuate portion at 4 or 15.  However, in figure 3, the inlet appears to be at numeral 3 and thus the first and second openings would not be within the same annular first section.  In figure 6, the fluid flow directions are indeterminable as the figure only shows the exterior structure.  The first and second openings being in the same annular section are not shown nor is it clear if the passages have longitudinally extending portions as the angular relation of the passages to the trim cage are not known.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753